 



EXHIBIT 10.2
ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT, dated as of January 18, 2006 (this
“Agreement”), is entered into by and between HOLLYWOOD MEDIA CORP., a Florida
corporation (“HMC”), HOLLYWOOD FAN SITES, INC., a Delaware corporation and an
indirect wholly-owned subsidiary of HMC (“Buyer”), EFANGUIDE, INC., a New York
corporation (“Seller”), and the stockholders of Seller listed on the signature
pages hereto (each, a “Stockholder,” and collectively, the “Stockholders”).
     WHEREAS, Seller is the registered owner or the website host of the Domain
Names (as hereinafter defined);
     WHEREAS, upon the terms and subject to the conditions hereinafter set
forth, Seller desires to sell, assign and transfer to Buyer, and Buyer desires
to purchase and acquire from Seller, all of Seller’s right, title and interest
in the Domain Names and certain other assets of Seller related to the Domain
Names; and
     NOW THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. In addition to terms defined elsewhere in this
Agreement, the following terms when utilized in this Agreement, unless the
context otherwise requires, shall have the meanings indicated, which meanings
shall be equally applicable to both the singular and plural forms of such terms:
     “Affiliated Group” means any affiliated group within the meaning of
Section 1504 of the Code, or any consolidated, combined, unitary or similar
group defined under a similar provision of state, local or foreign law.
     “Authority” means any governmental, regulatory or administrative body,
agency, commission, board, arbitrator or authority, any court or judicial
authority, any public, private or industry regulatory authority, whether
international, national, federal, state or local.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Lien” shall mean any lien, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement or
other real estate declaration, covenant, condition, restriction or servitude,
transfer restriction under any shareholder or similar agreement, or encumbrance.

 



--------------------------------------------------------------------------------



 



     “Person” means any corporation, partnership, joint venture, limited
liability company, organization, entity, Authority or natural person.
     “Registrar” means Network Solutions, GoDaddy.com, Inc. or other applicable
domain name registrar.
     “Tax” or “Taxes” shall mean all taxes, charges, fees, imposts, levies or
other assessments by any Authority, including all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, and all interest, penalties, fines, additions to tax or other
amounts imposed by any Authority which relate in any way to the assessment of
collection of any taxes or the filing of any Tax Return, and shall include any
transferee or successor liability in respect of taxes (whether by contract or
otherwise) and any liability in respect of any tax as a result of being a member
of any Affiliated Group, including any consolidated, combined, unitary or
similar group.
     “Tax Return” means any return (including any consolidated, combined or
unitary return in which Seller is, or was, included or includible), declaration,
report, claim for refund, separate election or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
ARTICLE II
ACQUISITION AND TRANSFER OF ASSETS
     Section 2.1. Assets to be Acquired. Upon the terms and subject to the
conditions hereinafter set forth, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase, acquire and accept from Seller
(the “Acquisition”), free and clear of all Liens, all right, title and interest
of Seller in, to and under all of the following assets, properties, rights,
contracts, claims, operations and business of Seller (collectively, the
“Assets”) (but excluding the Excluded Assets, as defined in Section 2.2 below),
whether or not appearing on the books of Seller:
     (a) all of the Internet domain names owned by the Seller located at the
URLs listed on Schedule A attached hereto (collectively, the “Owned Domain
Names”);
     (b) all right, ownership and interest of the Seller in the Internet domain
names hosted by the Seller located at the URLs listed on Schedule B attached
hereto (collectively, the “Hosted Domain Names” and, together with the Owned
Domain Names, the “Domain Names”);

-2-



--------------------------------------------------------------------------------



 



     (c) all trademarks, logos, copyrights, patents, trade names, other
intellectual property, and other rights, including any and all registrations and
applications for registration of such rights for the Domain Names;
     (d) all of Sellers’ rights relating to the existing Domain Name
registration(s) with the Registrar;
     (e) all contracts of Seller related to the Domain Names;
     (f) all right, ownership and interest of the Seller in the approximately
48,000 confirmed email addresses of registered forum members on the Domain
Names; and
     (g) all goodwill relating to the foregoing Assets.
     Section 2.2. Excluded Assets. Notwithstanding anything in Section 2.1 to
the contrary, the parties hereto expressly agree that Seller is not hereunder
selling, assigning, transferring, conveying or delivering to Buyer, and Buyer is
not purchasing, acquiring or accepting, the following assets, rights and
properties (collectively, the “Excluded Assets”):
     (a) any claim, right or interest in or to any refund for federal, state or
local franchise, income or other taxes or fees of any nature whatsoever for
periods on or prior to the Closing Date (as defined in Section 10.1 below) and
any interest (or similar amount) thereon;
     (b) any of Seller’s corporate books and records of internal proceedings or
tax records, and any books and records that Seller is required by law to retain
(the “Corporate Records”); provided, that Buyer shall have access to the same to
the extent permitted by Section 11.2 below;
     (c) any employment, consulting or similar agreements; and
     (d) any lease for personal or real property.
     Section 2.3. Assumed and Excluded Liabilities.
     (a) Except with respect to any of the liabilities set forth on Schedule C
attached hereto, Buyer shall not assume or be bound by any obligations,
liabilities (including without limitation, liabilities in respect of Taxes,
“employee benefit plans” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended) or any other pension plans or employee
benefit arrangements) or commitments of Seller or any of its affiliates of any
kind, character or description, whether absolute, accrued, known, unknown,
asserted, unasserted, due or to become due, contingent or otherwise
(“Liabilities”), in connection with the Assets or otherwise.
     (b) Any ad valorem Taxes relating to a period straddling the Closing Date
shall be prorated to the Closing Date, and the portion allocable to the period
prior to the Closing Date shall be promptly paid or reimbursed by Seller, and
the portion allocable to the period after the Closing Date shall be promptly
paid or reimbursed by Buyer. All other Liabilities of Seller shall remain the
sole responsibility of Seller.

-3-



--------------------------------------------------------------------------------



 



ARTICLE III
CONSIDERATION
     Section 3.1. Amount and Form of Consideration. As consideration for the
transfer of the Domain Names and the Related Assets (the “Consideration”), on
the Closing Date Buyer shall cause HMC to issue to Seller that number of
unregistered shares of common stock of HMC (the “Shares”) equal to the quotient
of (a) Two Hundred Sixteen Thousand Five Hundred Dollars ($216,500) divided by
(b) the Fair Market Value (as defined below) of the common stock of HMC. For the
purposes hereof, “Fair Market Value” means the average closing sales price of
the common stock of HMC on the ten trading days prior to the Closing Date on The
Nasdaq Stock Market, Inc., or such other U.S. national securities exchange, as
reported by The Nasdaq Stock Market, Inc. or, if not so reported by The Nasdaq
Stock Market, Inc., the average of the high bid and low asked quotations for one
share of such stock as reported by the National Quotations Bureau Incorporated
or similar organization for the ten trading days prior to the closing date of
the Agreement; provided, that if none of the calculation methods set forth above
are applicable, then Fair Market Value shall be determined in good faith by the
Board of Directors of HMC. The Shares shall be available for sale, through one
or more market makers or other registered broker/dealer designated by HMC, in
accordance with Rule 144 promulgated under the Securities Act of 1933, as
amended, at any time following the one (1) year anniversary date of the Closing
Date.
     Section 3.2. Allocation of Purchase Price. The Consideration and other
relevant items shall be allocated among the Assets acquired hereunder by Buyer
in accordance with the requirements of Section 1060 of the Code. Buyer shall
provide Seller with a draft of such allocation within ninety (90) days after the
Closing Date. Seller shall notify Buyer within thirty (30) days of receipt of
such draft allocation of any objection Seller may have thereto. Seller and Buyer
agree to resolve any disagreement with respect to such allocation in good faith
consistent herewith. Seller and Buyer each agree to report and file all Tax
Returns (including amended Tax Returns and claims for refund) consistent with
such allocation, and shall take no position contrary thereto or inconsistent
therewith (including, without limitation, in any audits or examinations by any
taxing authority or any other proceedings). Seller and Buyer shall cooperate in
the filing of any forms (including Form 8594) with respect to such allocation,
including any amendments to such forms required with respect to any adjustment
to the Consideration, pursuant to this Agreement. Notwithstanding any other
provisions of this Agreement, the foregoing agreement shall survive the Closing
Date without limitation.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to HMC and Buyer, as of the date hereof
and through the Closing Date, as follows:
     Section 4.1. Organization. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York, and has
all requisite corporate power

-4-



--------------------------------------------------------------------------------



 



and authority to own, lease and operate its properties and to carry on its
business as now being conducted.
     Section 4.2. Authorization of Agreement. Seller has full corporate power
and authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Seller in connection with the consummation of the transactions
contemplated by this Agreement (all such other agreements, documents,
instruments and certificates are hereafter collectively referred to as the
“Seller Documents”) and to perform fully its obligations hereunder and
thereunder. The execution, delivery and performance of this Agreement and each
of the Seller Documents have been duly and validly authorized and approved by
the Board of Directors and all of the Stockholders of Seller and by all other
necessary corporate action on behalf of Seller. This Agreement has been, and on
or prior to the Closing each of the Seller Documents will be, duly and validly
executed and delivered by Seller and (assuming the due authorization, execution
and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
     Section 4.3. Consents and Approvals; No Violations. (a) No filing with,
notification to or consent, authorization, waiver, approval, order, franchise,
license, certificate or permit (collectively, “Permits”) of, any Authority is
necessary for Seller’s execution, delivery or performance of this Agreement or
any of the Seller Documents or the consummation by Seller of the transactions
contemplated by this Agreement and the Seller Documents.
     (b) None of the execution and delivery by Seller of this Agreement and the
Seller Documents, the consummation of the transactions contemplated hereby or
thereby or compliance by Seller with any of the provisions hereof or thereof
will (i) conflict with or result in any breach of any provision of the
Certificate of Incorporation or By-laws of Seller, (ii) violate any order,
injunction, judgment, decree, ruling, writ, assessment or arbitration award
(each, an “Order”) or statute, rule or regulation of any Authority by which
Seller or any of its properties or assets is bound, (iii) conflict with,
violate, result in the breach or termination of, or (with or without due notice
or the lapse of time or both) constitute a default or give rise to any
“takeback” right or right of termination or acceleration or right to increase
the obligations under or otherwise modify any of the terms, conditions or
provisions of any note, bond, mortgage, Permit, indenture, contract, agreement
or other instrument or obligation to which Seller is a party, or by which Seller
or any of its properties or assets is or may be bound, or (iv) result in the
creation of any Lien upon any of the Assets.
     (c) There has been no claim, action or proceeding of any kind at any time
(including, without limitation, any claim letter to Seller or any affiliate of
Seller or any complaint or objection to the Registrar or any long distance
carrier) asserting that any of the Domain Name or any of the Assets violate any
law, regulation, or order of any government body or any rights of

-5-



--------------------------------------------------------------------------------



 



any third party, including without limitation any copyright, patent, trademark,
or other intellectual property rights.
     Section 4.4. Title to Assets. Seller has good and marketable title to all
of the Assets, free and clear of all Liens. Upon the sale, assignment, transfer
and conveyance of the Assets to Buyer hereunder, there will be vested in Buyer
good and marketable title to such Assets, free and clear of all Liens.
     Section 4.5. Domain Names.
     (a) The Domain Names were registered with the Registar as of the dates set
forth on Schedule A attached hereto and, at all times since such dates, said
registrations have been in effect and all registration fees have been duly paid.
     (b) Except as set forth on Schedule A attached hereto, at all times since
the Domain Names were registered, Seller has been the sole owner of the Domain
Name and no other party has had, or claimed to have, any right, claim, lien or
other interest in or to the Domain Name.
     (c) Seller has been the sole owner of each of the Assets at all times since
each such Asset was created or otherwise came into being and no other party has
had, or claimed to have, any right, claim, lien or other interest in any of the
Related Assets.
     Section 4.6. Brokers. No broker, finder or investment banker is entitled to
any brokerage fee, finder’s fee or other fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of Seller.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF HMC AND BUYER
HMC and Buyer each represent and warrant to Seller, as of the date hereof and
through the Closing Date, as follows:
     Section 5.1. Organization. HMC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.
     Section 5.2. Authorization of Agreement. HMC and Buyer each have full
corporate power and authority to execute and deliver this Agreement and to
perform fully their respective obligations hereunder. The execution, delivery
and performance by HMC and Buyer of this Agreement have been duly authorized by
the respective Boards of Directors of HMC and Buyer and by all other necessary
corporate action on the part of HMC and Buyer. This Agreement has been duly and
validly executed and delivered by each of HMC and Buyer and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement

-6-



--------------------------------------------------------------------------------



 



constitutes the legal, valid and binding obligation of each of HMC and Buyer,
enforceable against each of HMC and Buyer in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
     Section 5.3. Consents and Approvals; No Violations.
     (a) Except for filings, notifications, authorizations, consents and
approvals as may be required under federal and state securities or blue sky
laws, no filing with, notification to or Permit of, any Authority is necessary
for HMC’s or Buyer’s execution, delivery or performance of this Agreement or the
consummation by HMC and Buyer of the transactions contemplated by this
Agreement.
     (b) None of the execution and delivery by HMC or Buyer of this Agreement,
the consummation of the transactions contemplated hereby or compliance by HMC
and Buyer with any of the provisions hereof will (i) conflict with or result in
any breach of any provision of the Certificate of Incorporation or By-laws of
HMC or Buyer, (ii) to the best of HMC’s and Buyer’s knowledge, violate any Order
or statute, rule or regulation of any Authority by which HMC, Buyer or any of
their respective properties or assets are bound, or (iii) conflict with,
violate, result in the breach or termination of, or (with or without due notice
or the lapse of time or both) constitute a default or give rise to any
“takeback” right or right of termination or acceleration or right to increase
the obligations under or modify any of the terms, conditions or provisions of
any note, bond, mortgage, license, franchise, Permit, indenture, agreement or
other instrument or obligation to which HMC or Buyer is a party, or by which
HMC, Buyer or any of their respective properties or assets is or may be bound.
     Section 5.4. Brokers. No broker, finder or investment banker is entitled to
any brokerage fee, finder’s fee or other fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of HMC or Buyer.
ARTICLE VI
COVENANTS OF SELLER AND THE STOCKHOLDERS
     Section 6.1. Public Announcements. Seller and the Stockholders agree that
they shall not issue any press release or make any public statement,
announcement or filing concerning this Agreement or any aspect of the
transactions contemplated hereby, except as may be required by applicable law or
with the prior consent of HMC and Buyer. Seller and the Stockholders agree that
they shall not issue any such release or make any such statement, announcement
or filing required by applicable law except after prior consultation with an
prior written approval of Buyer, which approval shall not be unreasonably
withheld.
     Section 6.2. Consents. Seller and the Stockholders shall use their
diligent, good faith efforts to obtain, at the earliest practicable date, all
consents and approvals required to

-7-



--------------------------------------------------------------------------------



 



consummate the transactions contemplated by this Agreement. Seller and the
Stockholders agrees to execute and deliver such instruments and promptly take
such other actions as may reasonably be required to consummate the transactions
contemplated hereby in accordance with the terms hereof.
     Section 6.3. Taxable Transaction. Seller and the Stockholders agree to
treat this transaction as a fully taxable transaction for Tax purposes and shall
not take any actions inconsistent with such treatment.
     Section 6.4. Non-Competition and Non-Solicitation. During the Restricted
Period, the Seller and the Stockholders agrees not to, directly or indirectly,
alone or as a partner, officer, director, employee, consultant, agent,
independent contractor, member or stockholder of any Person, engage in any
business activity in the Restricted Area which is directly or indirectly in
competition with the products or services being developed, manufactured,
marketed, sold or otherwise provided by the Business or business plans of Buyer
or its affiliates or which is directly or indirectly detrimental to the
Business; provided, however, that the record or beneficial ownership by Seller
or any Stockholder of an aggregate of five percent (5%) or less of the
outstanding publicly traded capital stock of any Person for investment purposes
shall not be deemed to be in violation of this Section 6.4 so long as the
neither Seller nor any Stockholder is an officer, director, employee or
consultant of such Person. Seller and each Stockholder further agree that,
during the Restricted Period, they shall not in any capacity, either separately,
jointly or in association with others, directly or indirectly do any of the
following: (a) employ or seek to employ any Person or agent who is then employed
or retained by Buyer or its affiliates (or who was so employed or retained at
any time within the two (2) years prior to the date Seller or any Stockholder
employs or seeks to employ such Person); (b) solicit, induce, or influence any
proprietor, partner, stockholder, lender, director, officer, employee, joint
venturer, investor, consultant, agent, lessor, supplier, customer or any other
Person which has a business relationship with Buyer or its affiliates, at any
time during the Restricted Period, to discontinue or reduce or modify the extent
of such relationship with Buyer or its affiliates; and (c) submit, solicit,
encourage or discuss any proposal, plan or offer to acquire an interest in any
of Buyer’s or its affiliates’ identified potential acquisition candidates. For
purposes of this Section 6.4: (i) “Business” shall mean the hosting of celebrity
fan web sites on the Internet; (ii) “Restricted Period” shall mean five
(5) years after the date of this Agreement; and (iii) “Restricted Area” shall
mean North America and the United Kingdom. This provision shall inure to the
benefit of, be enforceable by and be binding upon the parties hereto and their
respective successors and assigns.
     Section 6.5 Notice of Breaches of Representations and Warranties. Seller
shall immediately notify HMC and Buyer in writing of any claim, action or
proceeding involving the actual or alleged breach of any of the representations
and warranties of Seller set forth in Article IV or elsewhere in this Agreement
and provide whatever information, documents and other cooperation may be
reasonably requested by HMC or Buyer; provided, that such notice shall not
relieve Seller of any of its indemnification obligations set forth in this
Agreement.

-8-



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS OF HMC AND BUYER
     Section 7.1. Taxable Transaction. HMC and Buyer agree to treat this
transaction as a fully taxable transaction for Tax purposes and shall not take
any actions inconsistent with such treatment.
     Section 7.2. Further Actions. HMC and Buyer agree to execute and deliver
such instruments and take such other actions as may reasonably be required to
consummate the transactions contemplated hereby in accordance with the terms
hereof.
ARTICLE VIII
CONDITIONS PRECEDENT TO HMC’S AND BUYER’S OBLIGATIONS
     Section 8.1. Conditions. The obligation of HMC and Buyer to consummate the
Acquisition on the Closing Date is subject to the satisfaction of the following
conditions (any or all of which may be waived by HMC and Buyer, in their sole
discretion, in whole or in part, to the extent permitted by applicable law):
     (a) each of the representations and warranties of Seller contained herein
shall be true and correct in all material respects on and as of the Closing
Date;
     (b) (i) no judicial, administrative or arbitral action, suit, proceeding
(public or private), claim or governmental proceeding (each, a “Legal
Proceeding”) shall have been instituted or threatened or claim or demand made
against Seller, any Stockholder, HMC or Buyer seeking to restrain or prohibit or
to obtain damages with respect to the consummation of the transactions
contemplated by this Agreement and (ii) there shall not be in effect any Order
of an Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement;
     (c) Buyer or Seller shall have received all third-party consents and
approvals and all necessary Authority approvals;
     (d) Buyer shall have received a certificate of the Secretary of Seller,
dated the Closing Date, setting forth resolutions of the Board of Directors and
of the Stockholders authorizing the execution and delivery of this Agreement and
the Seller Documents hereunder and the consummation of the transactions
contemplated hereby and thereby, and certifying that such resolutions were duly
adopted and have not been rescinded or amended as of the Closing Date;
     (e) Seller shall have executed and delivered to Buyer (i) all documents to
be delivered at the Closing in accordance with the terms of this Agreement and
(ii) such other documents and instruments as Buyer may reasonably request and
which Seller can obtain with reasonable commercial efforts in order to
consummate the transactions contemplated by this Agreement; and

-9-



--------------------------------------------------------------------------------



 



     (f) Mr. Rajiv Doshi shall have executed and delivered to Buyer that certain
Employment Agreement by and between HMC and Mr. Doshi, a copy of which is
attached hereto as Exhibit I (the “Employment Agreement”).
ARTICLE IX
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS
     Section 9.1 Conditions. The obligation of Seller to consummate the
Acquisition on the Closing Date is subject to the satisfaction of the following
conditions (any or all of which may be waived by Seller, at the sole option of
Seller, in whole or in part to the extent permitted by applicable law):
     (a) each of the representations and warranties of HMC and Buyer contained
herein shall be true and correct in all material respects on and as of the
Closing Date; and
     (b) HMC and Buyer shall have executed and delivered to Seller (i) all
documents to be delivered at the Closing in accordance with the terms of this
Agreement, including but not limited to the Employment Agreement, and (ii) such
other documents and instruments as Seller may reasonably request and which HMC
and Buyer can obtain with reasonable commercial efforts in order to consummate
the transactions contemplated by this Agreement.
ARTICLE X
THE CLOSING
     Section 10.1 Closing Date. Except as hereinafter provided, the closing of
the transactions contemplated by this Agreement (the “Closing”) shall take place
at the offices of Buyer, or such other place as mutually agreed upon in writing
by the parties, at 10:00 a.m. on January 18, 2006 or such other time and place
as Seller, HMC and Buyer may mutually agree in writing. The date on which the
Closing of the Acquisition occurs is referred to herein as the “Closing Date.”
     Section 10.2 Proceedings at the Closing. All proceedings to be taken and
all documents to be executed and delivered by Seller and the Stockholders in
connection with the Closing shall be reasonably satisfactory in form and
substance to Buyer and its counsel. All proceedings to be taken and all
documents to be executed and delivered by HMC and Buyer in connection with the
Closing shall be reasonably satisfactory in form and substance to Seller and its
counsel. All proceedings to be taken and all documents to be executed and
delivered by both parties at the Closing shall be deemed to have been taken and
executed simultaneously, and no proceedings shall be deemed taken nor any
documents executed or delivered until all have been taken and delivered.
     Section 10.3 Deliveries by Seller to HMC and Buyer. At the Closing, Seller
shall deliver, or shall cause to be delivered, to HMC and Buyer the following:
     (a) a bill of sale and assignment agreement in the form attached as
Exhibit II hereto (the “Bill of Sale and Assignment Agreement”) duly executed by
Seller;

-10-



--------------------------------------------------------------------------------



 



     (b) for each Domain Name to be assigned to Buyer as part of the Assets, a
registrant name change agreement duly executed by Seller, or such other
procedure or agreements as required by the Registrar to effectuate the
assignment referenced above;
     (c) all other assignments and other instruments or documents as shall be
reasonably necessary in the judgment of Buyer to evidence the sale, assignment,
transfer and conveyance by Seller to Buyer of the Assets in accordance with the
terms hereof, free and clear of all Liens;
     (d) the Employment Agreement duly executed by Mr. Rajiv Doshi;
     (e) copies of all approvals and consents referred to in Section 8.1(c)
above; and
     (f) the certified resolutions of the Board of Directors and shareholders of
Seller referred to in Section 8.1(d) above.
     Section 10.4 Deliveries by Buyer to Seller. At the Closing, HMC and Buyer
shall deliver to Seller the following:
     (a) the Consideration in accordance with Section 3.1 above; and
     (b) the Employment Agreement duly executed by HMC.
ARTICLE XI
ADDITIONAL POST-CLOSING COVENANTS
     Section 11.1 Domain Name Transfers and Usage.
     (a) Upon receipt of the registrant name change agreements from Seller in
accordance with Section 10.3(b) above, Buyer shall countersign each registrant
name change agreement and forward them to the Registrar. If the Registrar does
not effect the transfers of the Domain Names to Buyer upon the initial filings
of the registrant name change agreements, then Seller shall use its best efforts
to resolve as quickly as possible with Buyer and the Registrar any problems
affecting such transfers, including, without limitation, promptly executing and
filing such additional or revised documents as may be requested by the Registrar
or as may otherwise be necessary or appropriate to effect such transfers
(including, without limitation, any such documents required by any change in the
procedures of the Registrar or the long distance carriers). Immediately upon
Buyer’s receipt of email or written confirmation from the Registrar that it has
transferred the Domain Names to Buyer, Buyer shall so notify Seller in writing.
     (b) Seller and each of the Stockholders covenant that, at all times on or
after the Closing Date, Seller and the Stockholders will not make any further
use of any kind of the Assets, including the Domain Names, except as may be
required under the terms of the Employment Agreement.
     Section 11.2 Further Assurances by Seller. From time to time after the
Closing Date, Seller will, at the request of HMC or Buyer, execute and deliver
such other and further

-11-



--------------------------------------------------------------------------------



 



instruments of sale, assignment, transfer and conveyance and take such other and
further actions as Buyer may reasonably request in order to make all the
benefits of the rights of Seller included in the Assets available to Buyer, to
vest in Buyer and put Buyer in possession of the Assets and to transfer to Buyer
any contracts and rights of Seller relating to the Assets and to assure to Buyer
the benefits thereof and effectuate fully the purposes of this Agreement.
     Section 11.3 Preservation of Corporate Records. Seller shall preserve and
keep the Corporate Records for a period of seven years from the Closing Date and
shall make such Corporate Records and personnel, if any, of Seller available to
Buyer as Buyer may reasonably require (a) in connection with, among other
things, any insurance claims by, Legal Proceedings against or governmental
investigations of Buyer or (b) in order to enable Buyer to comply with its
obligations under the Code, any other applicable statute with respect to
taxation, this Agreement and each other agreement, document or instrument
contemplated hereby. If Seller wishes to destroy such Corporate Records after
such seven year period, then Seller shall first give ninety (90) days prior
written notice to Buyer and Buyer shall have the right at its option and
expense, upon prior written notice given to Seller within that ninety (90) day
period, to take possession of the Corporate Records within one hundred eighty
(180) days after the date of such notice.
     Section 11.4 Confidentiality. From and after the Closing Date, none of
Seller, any of its employees or the Stockholders shall divulge, furnish or make
available to any person any knowledge or information with respect to the Assets
or Buyer (other than in the regular course and in furtherance of the Buyer’s
business) which is, or which Seller is advised or has reason to believe is,
confidential (including, but not limited to, information relating to any
marketing, financial or personnel matters in connection with the Assets).
ARTICLE XII
INDEMNIFICATION
     Section 12.1 Indemnification.
     (a) Seller and the Stockholders agree to jointly and severally indemnify
and hold HMC, Buyer and their respective subsidiaries, advisors, agents,
employees, directors, officers and stockholders harmless from and against any
and all losses, liabilities, obligations, judgments, damages, deficiencies,
costs, penalties and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Losses”) based upon, attributable
to or resulting from:
     (i) (A) any misrepresentation or breach of warranty on the part of Seller
or any Stockholder under this Agreement or any of the Seller Documents or
(B) any breach of covenant or other agreement on the part of Seller or any
Stockholder under this Agreement, or any of the Seller Documents;
     (ii) any Liabilities of Seller not expressly assumed by Buyer under the
terms of this Agreement, including, without limitation:

-12-



--------------------------------------------------------------------------------



 



     (A) any liabilities and obligations arising out of or based upon the
conduct of the business of Seller prior to the Closing Date;
     (B) any claims for any injury to person or property attributable to any
services rendered by Seller prior to the Closing Date, regardless of whether
such claims are asserted prior to or after the Closing;
     (C) any claims by any employee or former employee of Seller arising out of
the employment or termination of employment of the employee or former employee
on or prior to the Closing Date or as a result of the transactions contemplated
by this Agreement; and
     (D) any third party claims with respect to occurrences or events that
occurred on or prior to the Closing Date and relate to Seller, its employees or
the Assets;
     (iii) any liabilities and obligations, based in any way on agreements,
arrangements or understandings made by or on behalf of Seller or the
Stockholders, for any brokerage fees, finder’s fees, commissions or like
payments in respect of the transactions contemplated by this Agreement;
     (iv) any costs incurred by Buyer in connection with any claims or disputes
arising from the requirements of any applicable bulk sales laws; and
     (v) all actions, suits, proceedings, demands, assessments, judgments,
costs, penalties and expenses, including reasonable attorneys’ fees, incident to
the foregoing.
     (b) HMC and Buyer agree to jointly and severally indemnify and hold Seller
and the Stockholders harmless from and against any and all Losses attributable
to or resulting from:
     (i) (A) any misrepresentation or breach of warranty on the part of HMC or
Buyer under this Agreement or (B) any breach of covenant or other agreement on
the part of HMC or Buyer under this Agreement;
     (ii) to the extent Buyer is not indemnified with respect thereto under
Section 12.1(a), any claims that arise from Buyer’s ownership or operation of
the Assets subsequent to the Closing Date;
     (iii) any liabilities and obligations, based in any way on agreements,
arrangements or understandings made by or on behalf of HMC or Buyer, for any
brokerage fees, finder’s fees, commissions or like payments in respect of the
transactions contemplated by this Agreement; and
     (iv) all actions, suits, proceedings, demands, assessments, judgments,
costs, penalties and expenses, including reasonable attorneys’ fees, incident to
the foregoing.
     Section 12.2 Procedures for Indemnification. Whenever a claim shall arise
for indemnification under Section 12.1 above, with the exception of claims for
litigation expenses in

-13-



--------------------------------------------------------------------------------



 



respect of a litigation as to which a notice of claim, as provided below in this
Section 12.2, has previously been given, which expenses shall be funded on an
ongoing basis, the party entitled to indemnification (the “Indemnified Party”)
shall promptly notify the party from whom indemnification is sought (the
“Indemnifying Party”) of such claim and, when known, the facts constituting the
basis for such claim; provided, however, that in the event of any claim for
indemnification hereunder resulting from or in connection with any claim or
Legal Proceeding by a third party, the Indemnified Party shall give such notice
thereof to the Indemnifying Party not later than ten (10) business days prior to
the time any response to the asserted claim is required, if possible, and in any
event within five (5) business days following receipt of notice thereof.
Notwithstanding anything in the preceding sentence to the contrary, the failure
of any Indemnified Party to so notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability for indemnification it may have if and
to the extent that the Indemnifying Party shall not have been prejudiced by such
omission. In the event of any such claim for indemnification resulting from or
in connection with a claim or Legal Proceeding by a third party, the
Indemnifying Party may, at its sole cost and expense, assume the defense
thereof; provided, however, that the Indemnifying Party shall first have agreed
in writing that it does not and will not contest its responsibility for
indemnifying the Indemnified Party in respect of Losses attributable to such
claim or Legal Proceeding; and, provided further, that Seller shall not be
entitled to assume the defense of any claim or Legal Proceeding against Buyer
for Taxes with respect to a period ending after the Closing Date. If an
Indemnifying Party assumes the defense of any such claim or Legal Proceeding,
the Indemnifying Party shall be entitled to select counsel and take all steps
necessary in the defense thereof; provided, however, that no settlement shall be
made without the prior written consent of the Indemnified Party, which consent
shall not be unreasonably withheld (and if the Indemnified Party shall withhold
its consent to any monetary settlement proposed by the Indemnifying Party and
which the other party to the action has indicated it is prepared to accept, the
Indemnified Party shall in no event be deemed for purposes of this Agreement, to
have suffered Losses in connection with such claim or proceeding in excess of
the proposed amount of such settlement); provided, further, that the Indemnified
Party may, at its own expense, participate in any such proceeding with the
counsel of its choice without any right of control thereof. So long as the
Indemnifying Party is in good faith defending such claim or Legal Proceeding,
the Indemnified Party shall not compromise or settle such claim without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. If the Indemnifying Party does not assume the defense of
any such claim or Legal Proceeding in accordance with the terms hereof, the
Indemnified Party may defend (and, in the case of any claim or Legal Proceeding
against Buyer for Taxes with respect to a period ending after the Closing Date,
shall defend) against such claim or Legal Proceeding in such manner as it may
deem appropriate, including, but not limited to, settling such claim or
litigation (after giving prior written notice of the same to the Indemnifying
Party and obtaining the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld) on such terms as the Indemnified
Party may deem appropriate, and the Indemnifying Party will promptly indemnify
the Indemnified Party in accordance with the provisions of this Section 12.2;
provided, however, that if the Indemnified Party does not obtain the prior
written consent of the Indemnifying Party to any such settlement, and such
written consent is not unreasonably withheld by the Indemnifying Party, the
Indemnified Party shall not be entitled to indemnification hereunder from such
Indemnifying Party with respect to the claim settled. Notwithstanding anything
in this Section 12.2 to the contrary, if, in any claim or Legal

-14-



--------------------------------------------------------------------------------



 



Proceeding with respect to which the Indemnified Party has given the notice
required under this Section 12.2, (i) the Indemnifying Party shall not have
promptly employed counsel reasonably satisfactory to the Indemnified Party or
(ii) such Indemnified Party shall have reasonably concluded, based upon the
opinion of its outside legal counsel, that there may be one or more legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party, then in either event (x) the Indemnified
Party may participate in any such proceeding with the counsel of its choice, the
expense for which shall be borne by the Indemnifying Party (but in no event
shall the Indemnifying Party be required to pay the fees and expenses of more
than one counsel employed by the Indemnified Party with respect to such claim or
proceeding) and (y) the Indemnifying Party shall not have the right to direct
the defense of any such action on behalf of the Indemnified Party. All payments
by the Indemnifying Party pursuant to this Article XII shall be in cash and in
immediately available funds.
     Section 12.3 Determination of Damages and Related Matters. (a) For purposes
of indemnification under Sections 12.1(a)(i)(A) and 12.1(b)(i)(A), any breach of
any representation or warranty shall be deemed to constitute a breach of such
representation or warranty notwithstanding any limitation or qualification as to
materiality set forth in such representation or warranty on the scope, accuracy
or completeness thereto, it being the intention of the parties hereto that, each
Indemnified Party shall be indemnified and held harmless from and against any
and all Losses arising out of or based upon or with respect to the failure of
any such representation or warranty to be true, correct and complete in any
respect.
     (b) To the extent any payment under this Article XII cannot properly be
treated as an adjustment to the Consideration for Tax purposes, then any such
amount shall be increased to take account of any net Tax cost incurred by the
Indemnified Party by reason of the receipt of any indemnity payment (grossed-up
for such increase). Any payment to an Indemnified Party pursuant to this
Article XII shall be reduced to take account of any net Tax benefit actually
realized by the Indemnified Party in respect of the taxable year in which such
Loss is incurred or paid and, with respect to a Tax benefit arising in a year
subsequent to the year in which the Loss is paid or incurred, the Indemnified
Party shall pay to the Indemnifying Party the amount of such Tax benefit
(including, as relevant, any member of its Affiliated Group) when such Tax
benefit is actually realized. In computing the amount of any such Tax cost or
Tax benefit, the Indemnified Party shall be deemed to recognize all other items
of income, gain, loss, deduction or credit before recognizing any item arising
from the receipt of any indemnity payment hereunder or the incurrence or payment
of any indemnified loss, liability, claim, damage or expense.
ARTICLE XIII
MISCELLANEOUS
     Section 13.1 Survival of Representations and Warranties. HMC, Buyer, Seller
and the Stockholders hereby agree that the representations and warranties
contained in this Agreement, as supplemented or modified by any amendments to
the Schedules hereto made on or prior to the Closing Date, shall survive the
execution and delivery of this Agreement and shall further survive the Closing
hereunder for a period of three years from the Closing Date, regardless of any
investigation made by the parties hereto.

-15-



--------------------------------------------------------------------------------



 



     Section 13.2 Entire Agreement. This Agreement (together with its Schedules
and Exhibits) contains, and is intended as, a complete statement of, all of the
terms and the arrangements between the parties hereto with respect to the
matters provided for herein, and supersedes any previous agreements and
understandings among the parties hereto with respect to those matters.
     Section 13.3 Applicable Law; Arbitration. (a) This Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
New York without regard to conflict of law rules thereof.
     (b) All disputes between the parties hereto concerning this Agreement or
which would otherwise require or allow resort to any court or other governmental
dispute resolution forum shall be settled by binding arbitration held in New
York City, New York in accordance with the rules of the American Arbitration
Association (the “Rules”) and by one (1) arbitrator appointed in accordance with
the Rules. THE PARTIES HEREBY ACKNOWLEDGE, UNDERSTAND AND AGREE THAT, IN
AGREEING TO SUBMIT SUCH DISPUTES AND/OR CLAIMS TO ARBITRATION, EACH PARTY GIVES
UP THE RIGHT TO HAVE THE DISPUTE(S) OR CLAIMS(S) HEARD IN A COURT OF LAW BY A
JUDGE OR JURY. However, nothing herein shall in any way limit either party’s
statutory rights and/or remedies, all of which are reserved and may be alleged
in the arbitration process. Moreover, nothing herein shall restrict any resort
to any statutory agency charged with enforcing any of either party’s statutory
rights and/or remedies; provided, however, that the review of any such agency’s
actions shall be had before the arbitrators as discussed above and not before a
judge or jury. By signing this Agreement, each of the parties understands that
each party may not have a jury decide any dispute or claim, but that any such
dispute or claim shall be decided only by the arbitrators. The arbitrator shall
issue a written decision, including the arbitrator’s written findings and
conclusions upon which any award is based. Each party shall bear its own costs
and expense of such arbitration. Any such award shall be final and binding on
the parties thereto, and may be entered in any court having competent
jurisdiction.
     Section 13.4 Construction. The table of contents, captions and headings in
this Agreement are for reference purposes only and shall be given no effect in
the construction and interpretation of this Agreement. No provision of this
Agreement shall be construed against either party because such party drafted or
caused to be drafted such provision. Each provision of this Agreement shall be
construed as if such provision were proposed by both Buyer and Seller.
     Section 13.5 Expenses. Each of HMC, Buyer, Seller and the Stockholders
shall bear their own expenses (including, without limitation, all fees and
expenses of financial institutions, accountants, legal counsel, brokers,
investment bankers and other advisors), incurred in connection with the
negotiation, preparation, execution, review, delivery and performance of this
Agreement, each of the other documents and instruments executed in connection
with or contemplated by this Agreement or related hereto, and the consummation
of the transactions contemplated hereby and thereby.
     Section 13.6 Notices. Any notice, request, instruction or other
communication to be given under this Agreement or otherwise in connection with
the Acquisition shall be in writing and shall be delivered by hand or prepaid
telecopy, or sent, postage prepaid, by registered,

-16-



--------------------------------------------------------------------------------



 



certified or express mail, or reputable overnight courier service and shall be
deemed given when so delivered by hand or telecopied, or if mailed, three days
after mailing (one business day in the case of express mail or overnight courier
service) to a party at the following address (or at such other address as such
party may have specified by notice given to the other party pursuant to this
provision):

         
 
  If to the Seller or    
 
  the Stockholders at:   eFanGuide, Inc.
 
      560 S. Broadway, Suite #202
 
      Hicksville, NY 11801
 
      Facsimile: (516) 937-7506
 
       
 
  with a copy to:   Mark E. Gelfand, Esq.
 
      560 South Broadway
 
      Hicksville, NY 11801
 
      Facsimile: (516) 933-3128
 
       
 
  and if to HMC    
 
  or the Buyer, at:   c/o Hollywood Media Corp.
 
      2255 Glades Road, Suite 221A
 
      Boca Raton, FL 33431
 
      Attention: Mitchell Rubenstein
 
                          Chief Executive Officer
 
      Facsimile: (561) 998-2974
 
       
 
  with a copy to:   Hollywood Media Corp.
 
      2255 Glades Road, Suite 221A
 
      Boca Raton, FL 33431
 
      Attention: Legal Department
 
      Facsimile: (561) 998-2974

     Section 13.7 Severability. If any provision of this Agreement, or the
application of such provision to HMC, Buyer, Seller, any Stockholder or any
Person or circumstance, shall be held invalid, then the remainder of this
Agreement, or the application of such provision to persons, entities or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.
     Section 13.8 Binding Effect; No Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Nothing in this
Agreement shall create or be deemed to create any third party beneficiary rights
in any Person not party to this Agreement. No assignment of this Agreement or of
any rights or obligations hereunder may be made by either party (by operation of
law or otherwise) without the prior written consent of the other party hereto
and any attempted assignment without such required consent shall be void;
provided, however, that HMC or Buyer may assign this Agreement without such
consent (a) to any of its affiliates or (b) in connection with any merger,
consolidation, any sale of all or substantially all of Buyer’s assets or

-17-



--------------------------------------------------------------------------------



 



any transaction in which more than fifty percent (50%) of Buyer’s voting
securities are transferred.
     Section 13.9 Amendments. This Agreement may be amended, supplemented or
modified only pursuant to a written instrument making specific reference to this
Agreement signed by each of the parties hereto.
     Section 13.10 Waiver. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be an estoppel against the
enforcement of any provision of this Agreement, except by written instruments
signed by the party charged with such waiver or estoppel. No written waiver
shall be deemed a continuing waiver unless specifically stated therein, and the
written waiver shall operate only as to the specific term or condition waived,
and not for the future or as to any other act than that specifically waived. No
failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.
     Section 13.11 Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The parties agree that this Agreement may be considered signed when
the signature of a party is delivered by facsimile transmission, and such
facsimile signature(s) shall be treated in all respects as having the same
effect as an original signature.
[SIGNATURES TO FOLLOW]

-18-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date and year first above written.

     
 
  HOLLYWOOD MEDIA CORP.
 
   
 
  /s/ Mitchell Rubenstein
 
   
 
  Name:     Mitchell Rubenstein
 
  Title:     Chairman and Chief Executive Officer
 
   
 
  HOLLYWOOD FAN SITES, INC.
 
   
 
  /s/ Mitchell Rubenstein
 
   
 
  Name:     Mitchell Rubenstein
 
  Title:     Chairman and Chief Executive Officer

              EFANGUIDE, INC.
 
       
 
  By:   /s/ Rajiv Doshi
 
       
 
      Name: Rajiv Dosji
 
      Title: President
 
            THE STOCKHOLDERS:
 
            /s/ Dinesh Doshi           Dinesh Doshi
 
            /s/ Veena Doshi           Veena Doshi
 
            /s/ Rajiv Doshi           Rajiv Doshi

 



--------------------------------------------------------------------------------



 



Schedule A
Domain Names Owned

              Domain Name   Registration Date   Prior Ownership Interests    
1039sweetchildren.net
  9/29/05        
98-degrees.org
  11/30/99        
aaliyah-fans.com
  10/10/04        
aboutnicole.com
  2/9/04        
adam-brody.com
  8/18/03        
all-hilary.com
  9/12/04        
alyson-hannigan.org
  9/8/00        
amber-benson.com
  8/26/02        
angela-randle.com
  7/11/05        
anne-hathaway.ws
  6/23/04        
ashantidaily.com
  5/30/02        
ashleyballard.net
  9/7/00        
avril-lavigne.ws
  8/5/02        
ben-affleck.net
  7/8/00        
bigbrotherlink.com
  5/6/02        
billie-piper.com
  8/27/99        
britneychat.net
  9/8/04        
britneygallery.org
  3/17/04        
britneyspears.org
  3/26/99        
britneyspearsforum.com
  3/14/01        
britneyspearsmedia.com
  8/30/03        
bsbfan.net
  1/7/00        
bsbguide.com
  3/23/04        
bsonetwork.com
  10/27/04        
cabrera-online.com
  1/16/05        
carrie-online.org
  6/20/05        
cassie-steele.net
  9/12/05        
ciarafans.net
  8/19/05        
christinaaguilera.to
  9/13/99        
colinhanks.net
  8/12/00        
colinland.net
  5/22/03        
dancersunlimited.org
  9/26/03        
david-duchovny.com
  7/30/01        
derek-jeter.org
  3/29/01        
dream-online.org
  5/10/01        
edushku.com
  1/9/01        
efanforum.com
  8/19/04        
efanguide.biz
  7/25/03        
efanguide.com
  8/31/99        
efanguide.info
  7/25/03        

 



--------------------------------------------------------------------------------



 



              Domain Name   Registration Date   Prior Ownership Interests    
efanguide.net
  4/1/00        
efanguide.org
  4/2/00        
efanguide.tv
  5/11/04        
efanguide.us
  10/8/02        
efanguide.ws
  7/24/02        
efanstore.com
  3/23/00        
efgchat.com
  3/25/00        
efgforum.com
  5/15/00        
efghost.com
  5/29/02        
efgmail.com
  3/23/00        
efgsearch.com
  5/31/01        
elijahfan.com
  2/3/02        
emmy-rossum.net
  6/23/04        
ethan-embry.com
  10/8/02        
ewan-mcgregor.net
  2/1/02        
ewanunlimited.net
  8/5/04        
fantasia-world.com
  8/10/04        
georgie-henley.com
  10/17/05        
gilmorememories.com
  11/9/05        
hansonmusic.com
  11/12/02        
hottigotti.org
  10/28/04        
idolonline.org
  7/28/02        
jamie-online.net
  1/17/05   Rajiv Doshi    
jennifergarnerfan.org
  1/28/03        
jessica-simpson.org
  10/6/99        
jessicaalba.net
  8/28/99        
jlovehewitt.com
  5/3/00        
johnny-depp.net
  12/31/99        
josh-hartnett.org
  2/28/01        
katherine-heigl.com
  4/6/00        
kclarkson.org
  9/5/02        
keira-knightley.org
  7/21/03        
kyliefans.net
  1/20/05   Rajiv Doshi    
lauren-graham.net
  10/3/01        
leonor-varela.org
  4/14/05        
lindsay-lohan.ws
  8/15/04        
lizzy-caplan.com
  4/3/05        
lucy-walsh.com
  3/30/05        
mandymoore.org
  6/25/99        
mandywillaford.com
  3/8/00        
marc-blucas.com
  2/27/00        
mariah-c.net
  10/17/05        
mercedesmcnabfan.com
  4/29/04        
meredith-monroe.com
  10/27/00        
michelle-trachtenberg.com
  1/10/01        

-21-



--------------------------------------------------------------------------------



 



              Domain Name   Registration Date   Prior Ownership Interests    
michellewilliamsfan.com
  1/11/01        
mjhonline.com
  5/28/02        
monica-keena.com
  8/20/00        
myaharrison.net
  4/15/04        
natalie-portman.org
  12/1/99        
nick-wechsler.com
  7/13/00        
nickflorez.org
  8/9/01        
nikki-reed.org
  9/12/04        
nsyncfan.org
  11/30/99        
officialsallymartin.com
  10/27/04        
only-urban.com
  8/29/05   Rajiv Doshi    
orlandobloomfans.com
  1/29/02        
pinkfans.com
  12/31/99        
potc-web.com
  10/2/04        
prettyrickyonline.net
  11/9/05        
rachelhurdwood.net
  6/10/05        
rihanna-place.org
  11/4/05        
sarahmichellegellarfan.com
  1/7/00        
scarlettjohanssonfan.com
  8/10/04        
seth-green.com
  10/27/04        
sethgreen.ws
  10/27/04        
sethgreenonline.com
  4/12/00        
shane-west.org
  6/12/02        
skeetulrichfan.com
  9/13/05        
taniaante.com
  7/7/00        
the-oc.org
  8/8/03        
thedegrassifiles.com
  11/14/04        
theocimages.com
  10/4/04        
tom-welling.org
  11/1/02        
troy-online.org
  10/28/04        
urbanz.org
  9/23/05        
utrl.net
  10/14/02        
vbeckham.net
  4/18/04        
westlife-news.com
  1/9/01        
worldofjustin.com
  9/23/05        

-22-



--------------------------------------------------------------------------------



 



Schedule B
Domain Names Hosted

              Domain Name   Registration Date   Ownership Interests    
absolutetrl.net
  2/26/01   Joe Snyder    
ashleesimpson.net
  1/17/03   Domains by Proxy, Inc.    
eric-west.com
  1/29/04   West Music    
idina-menzel.com
  6/28/04   Erin Taylor    
jaystever.com
  8/29/02   Janis Penka    

 



--------------------------------------------------------------------------------



 



Schedule C
Assumed Liabilities
     Buyer hereby agrees to assume and be bound by the obligations and
liabilities of the Seller arising after the Closing Date in connection with the
following agreements:
     (1) The agreement between the Seller and Groupee, Inc. related to the
community/forum services provided by Groupee, Inc. to the Seller with respect to
the Domain Names, with service fees of $800 per month, the terms of which can be
found at the URL http://admin.groupee.com/customer/hosting_tos.html;
     (2) The hosting agreements between the Seller and ThePlanet.com Internet
Services, Inc., with aggregate service fees of $1,390 per month, the terms of
which can be found at the URL http://www.insomnia365.com/legal/terms.html;
     (3) The hosting agreements between the Seller and HostRocket.com, Inc.,
with aggregate service fees of $15 per month, the terms of which can be found at
the URL http://admin.hrwebservices.net/signupform.php; and
     (4) The hosting agreements between the Seller and EV1Servers.net, with
aggregate service fees of $10 per month, the terms of which can be found at the
URLs http://www.ev1servers.net/about/aup.asp and
http://www.ev1servers.net/about/tos.asp;
provided, that Seller (a) will retain and remain liable for any and all
obligations and liabilities arising on or before the Closing Date with respect
to the above referenced agreements and (b) shall be solely responsible for
obtaining any consents required to permit the assignment of the above referenced
agreements to Buyer.

 



--------------------------------------------------------------------------------



 



Exhibit I
Employment Agreement
See attached.

 



--------------------------------------------------------------------------------



 



Exhibit II
Form of Bill of Sale and Assignment Agreement
     BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”),
dated as of January 18, 2006, by and between HOLLYWOOD FAN SITES, INC., a
Delaware corporation (“Buyer”), and EFANGUIDE, INC., a New York corporation
(“Seller”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Asset Purchase Agreement (as defined
below).
     WHEREAS, Hollywood Media Corp., Buyer, Seller and the stockholders of
Seller have entered into that certain Asset Purchase Agreement (the “Asset
Purchase Agreement”), dated as of January 18, 2006, pursuant to which Seller has
agreed to sell, assign and transfer to Buyer, and Buyer has agreed to purchase
and acquire from Seller, the Assets (but excluding the Excluded Assets), free
and clear of all Liens;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
     1. Seller does hereby sell, assign, transfer, convey and deliver to Buyer
all of the right, title and interest of Seller in, to and under the Assets,
including.
     2. Buyer hereby assumes all obligations and liabilities arising after the
Closing Date under each of the assigned contracts listed on Schedule C attached
to the Asset Purchase Agreement in respect of the period following such Closing
Date. Buyer does not assume and shall not be bound by any other Liabilities of
Seller, all of which shall remain the sole responsibility of Seller.
     3. This Agreement is in accordance with, and is subject to all of the
representations, warranties, covenants and exclusions set forth in, the Asset
Purchase Agreement.
     4. Seller will, at the request of Buyer, execute and deliver such other and
further instruments of sale, assignment, transfer and conveyance and take such
other and further actions as Buyer may reasonably request, with respect to the
Assets, in order to make all the benefits and rights of Seller in the Assets
available to Buyer, to vest in Buyer and put Buyer in possession of the Assets
and to transfer to Buyer any contracts and rights of Seller relating to the
Assets and to assure to Buyer the benefits thereof and effectuate fully the
purposes of this Agreement.
     5. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns under the Asset
Purchase Agreement. Except as expressly permitted under the Asset Purchase
Agreement, no assignment of this Agreement or of any rights or obligations
hereunder may be made by either party (by operation of law or otherwise) without
the prior written consent of the other party hereto and any attempted assignment
without such required consent shall be void.

 



--------------------------------------------------------------------------------



 



     6. Nothing in this Agreement, express or implied, is intended or shall be
construed to confer upon, or give to, any person, firm or corporation other than
Buyer and Seller and their respective successors and permitted assigns, any
remedy or claim under or by reason of this instrument or any term, covenant or
condition hereof, and all the terms, covenants and conditions, promises and
agreements in this instrument contained shall be for the sole and exclusive
benefit of Buyer and Seller and their respective successors and permitted
assigns.
     7. This Agreement may be amended, supplemented or modified, and any
provision hereof may be waived, only pursuant to a written instrument making
specific reference to this Agreement signed by each of the parties hereto.
     8. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     9. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts to be made, executed,
delivered and performed wholly in such state, but without regard to conflicts of
law principles of such state. No provision of this Agreement shall be construed
against either party because such party drafted or caused to be drafted such
provision. Each provision of this Agreement shall be construed as if such
provision were proposed by both Buyer and Seller.
To have and to hold the Assets unto Buyer, its successors and assigns forever.
IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date and year first above written.

                  HOLLYWOOD FAN SITES, INC.  
 
                By:    
 
     
 
          Name:         Title:    
 
                EFANGUIDE, INC.    
 
                By:    
 
                Name:         Title:    

-2-